UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

RONALD BAILEY THORNTON,
Plaintiff,

v. CASE NO. 3:19-cv-125-J-20JRK
ADECCO GROUP NORTH AMERICA
and LEE STRICKLER,
Defendants.
/
ORDER

THIS CAUSE is before this Court on the Magistrate Judge's Report and
Recommendation (Dkt. 9). The Magistrate Judge recommended that this case be dismissed
without prejudice for Plaintiff's failure to prosecute this action. No objections were filed to the
Report and Recommendation. After an independent review of the record and upon consideration
of the Report and Recommendation, this Court adopts the same in all respects.

Accordingly, it is ORDERED:

1. The Magistrate Judge's Report and Recommendation (Dkt. 9) is adopted;

2. This case is DISMISSED without prejudice for Plaintiffs failure to prosecute
pursuant to Rule 3.10(a), Local Rules, United States District Court, Middle District of Florida;

and

3. The Clerk is directed to terminate all pending motions and close this case.

DONE AND ORDERED at Jacksonville, Florida, this Ld day of August, 2019.

/, Lap Lhe.
E.

-SISNGER
ITED SPATES DISTRICT JUDGE
Copies to:
Hon. James R. Klindt
Ronald Bailey Thornton, Pro Se
